Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 12, 2017

The Court of Appeals hereby passes the following order:

A18A0818. TERYL CLEMENTS v. PNC BANK NATIONAL ASSOCIATION.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a writ of possession in favor of PNC Bank National
Association (“PNC”), Teryl Clements appealed to the superior court. The superior
court also entered a writ of possession in favor of PNC, and Clements filed a notice
of appeal. We, however, lack jurisdction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Clements did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/12/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.